Citation Nr: 1550650	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than May 2, 2012 for the award of service connection for chronic adjustment disorder with depressed mood.

2.  Entitlement to a higher initial rating for chronic adjustment disorder with depressed mood, rated 30 percent prior to August 4, 2015 and 70 percent from August 4, 2015.  

3.  Entitlement to a total disability rating for compensation purposes based upon employability due to service-connected disabilities (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an 
August 2012 rating decision (TDIU) and a June 2014 rating decision (chronic adjustment disorder) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

An August 2015 rating decision assigned an initial 70 percent rating for chronic adjustment disorder with depressed mood effective August 4, 2015.  Staged ratings have been created and the issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

The issue of entitlement to an increased rating in excess of 20 percent for wedge compression fracture, T12 with disc space narrowing at T11-T12 and T12-L1 and intervertebral disc syndrome status post spinal fusion L1-L2, L2-L3, thoracolumbar spine has been raised by the record in a VA Form 21-0958, received by VA in June 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU prior to August 4, 2015, to include on an extra-schedular, basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  An unappealed rating decision denied service connection for depression; relevant evidence was not received within the one-year period following notification of the decision and the Veteran did not appeal the decision.  

2.  The Veteran's petition to reopen the claim of entitlement to service connection for depression was received by VA on May 2, 2012.  

3.  Prior to August 4, 2015, the Veteran's chronic adjustment disorder has been productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.

4.  From August 4, 2015, the Veteran's chronic adjustment disorder has been productive of functional impairment comparable to no worse than occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

5.  From August 4, 2015, the Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 2, 2012 for the award of service connection for chronic adjustment disorder with depressed mood are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  Prior to August 4, 2015, the criteria for an initial rating of 50 percent, but no higher, for chronic adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).

3.  From August 4, 2015, the criteria for an initial rating in excess of 70 percent for chronic adjustment disorder with depressed mood are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).

4.  Effective August 4, 2015, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.15, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

First, concerning entitlement to a TDIU, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A June 2012 VA notice letter advised the Veteran of the evidence required to substantiate a claim for service connection and included information regarding the assignment of disability ratings and effective dates.  Further, in this case, the Veteran is appealing the initial disability rating assignment and effective date assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128   (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating and/or effective date assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning an earlier effective date and higher initial disability ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

The duty to assist the Veteran has also been satisfied in this case.  The identified VA medical treatment records have been obtained and associated with the claims folder.  The VA medical treatment records show that the Veteran reported receiving Social Security disability benefits for his back.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  However, in this case, a remand to obtain SSA records is not required.  The Veteran has not reported that any of the records are relevant to the issues decided herein.  Indeed, the SSA benefits are mentioned in terms of retirement and his back.  Therefore, the Board may proceed with a decision.

The Veteran was provided VA medical examinations in connection with his claim for an increased initial rating for chronic adjustment disorder with depressed mood.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners reviewed the claims folder and/or took a detailed history of the Veteran's disability, performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board recognizes that the August 2015 VA examiner did not assign a GAF score for the Veteran's disability.  However, the Board finds that the examination is adequate and contains the relevant findings to rate the Veteran's disability in accordance with the rating criteria.  See 38 C.F.R. § 4.130.  The Board finds the examinations to be adequate.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Earlier Effective Date - Chronic Adjustment Disorder

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2015).

A March 2008 rating decision, in pertinent part, denied the claim for service connection for depression.  A March 2008 VA letter notified the Veteran of the rating decision and enclosed VA Form 4107, describing his appellate rights.  The Veteran did not appeal the decision nor was any new and material evidence received within the appeal period.  The Board notes that VA medical treatment records were received within the time period in which to appeal the March 2008 rating decision.  While the VA medical treatment records continued to document complaints of depression, the evidence is not new and material as the March 2008 rating decision considered symptoms of depression.  In addition, the Veteran's statements received within the appeal period did not mention psychiatric symptoms.  Accordingly, the March 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Moreover, VA did not receive or associate with the claims folder any relevant official service department records that existed and had not been associated with the claims file at the time of the March 2008 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is not applicable.

Review of the evidence shows that a petition to reopen the claim of entitlement to service connection for depression was received by VA on May 2, 2012.  A June 2014 rating decision granted entitlement to service connection for chronic adjustment disorder with depressed mood and assigned an initial rating of 30 percent effective May 2, 2012, the date VA received the Veteran's claim to reopen.  Accordingly, May 2, 2012, the date that the Veteran's petition to reopen the claim was received, is the earliest possible effective date for the award of service connection for chronic adjustment disorder with depressed mood.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(r) (2015).  Thus, the claim for an effective date earlier than May 2, 2012 for the award of service connection for chronic adjustment disorder with depressed mood is denied.  

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Specific Rating Criteria for rating mental disorders

The Veteran's chronic adjustment disorder with depressed mood is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).  The VA Schedule Rating Formula for Mental Disorders reads in pertinent part as follows:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's chronic adjustment disorder with depressed mood that effect the level of occupational and social impairment.

Global Assessment of Functioning (GAF)

For the purposes of considering evidence in conjunction with the rating criteria for a disability rating for chronic adjustment disorder with depressed mood, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51 to 60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61 to 70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.


Analysis - Initial Rating

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA medical treatment records show that the Veteran has chronic sleep impairment and depression.  An August 2013 VA medical treatment record shows that the Veteran had mild depression.  A December 2013 VA medical treatment record shows that the Veteran denied SI/HI, intent or plan, and stated that he "never had that."  

The Veteran was provided a VA medical examination in May 2014.  The examination report included a diagnosis of adjustment disorder, with depressed mood, chronic on Axis I and a GAF score of 62.  The examiner indicated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran was followed by Depression "TIDES" team on August 16, 2013.  The initial note described mild depressive symptoms, with sleep problems related to back pain.  Other stressors included his wife's Alzheimer's disease and son's murder in 2011.  The impression was depression r/t back pain and psychosocial stressors.  The Veteran reported that he was married for 41+ years and that his wife was diagnosed with Alzheimer's disease in 2012 and she still lived at home with him.  He stated that he was retired and spent time watching her.  He was hesitant to leave her alone due to her memory issues.  The Veteran had two sons and lost one son in 2011.  He reported a good relationship with his living son.  He reported having a few friends, but he was not active socially for the past three to four years.  He attributed this to a lack of sleep and persistent pain.  He stated that he lost interest in getting together with people.  He reported that he used to be an extrovert prior to several years ago.  He did not belong to any organizations currently.  He lived in a mobile home with his wife, as well as his son.  Regarding occupational and educational history, the Veteran stated that he worked for a manufacturing place for three years, a paper company for three years, and was a sheet metal worker until his mid-40s.  He then sold insurance for a while and never had a good job after that.  He had a variety of jobs for the next ten years until he turned 62 and started with Social Security.  He stated that he was never fired from past jobs and denied history of interpersonal problems on the job.  Regarding treatment, the Veteran took Mirtazapine to help him sleep and had an active prescription for Hydroxyzine.  In terms of symptoms, the examiner noted that the Veteran had depressed mood (feels down most of the time; trouble with enjoyment in activities; trouble getting going; low motivation; feels indecisive), anxiety (hates being in crowds, he is not sure why, but this started several years ago; he avoids the State Fair or Twins games, even though he used to thoroughly enjoy activities like that), chronic sleep impairment (trouble getting to sleep, mostly due to back pain; he takes pain pills "when it's bad"; he wakes up when the pain pill wears off; he may not sleep at all, in fact; he averages 2-4 hours; he does not believe mental issues affect his sleep, directly); disturbances of motivation and mood, impaired impulse control, such as unprovoked irritability with periods of violence (used to take trips to SD impulsively, not impulsive with spending); feelings of hopelessness (not pervasive but "I don't think it's gonna get much better); and feelings of guilt or worthlessness (has a low self-esteem now, but he is not sure why).

Objectively, in May 2014, the Veteran was oriented to person, place, and time.  He interacted in a logical, coherent, and cooperative fashion.  Observed affect was reduced in range.  He stated that his typical mood was irritable.  He had trouble maintaining interest in things; he lost interest in watching movies and loses interest halfway through.  Speech was normal for rate and volume, but was a bit dis-articulate due to teeth issues.  There were no signs of thought disorder, hallucinations, or delusions.  He was casually dressed and well-groomed.  There were no obvious psychomotor issues and insight was average.  Concerning concentration, he had trouble staying focused on things he used to find interesting and felt his mind wandered to other things easily.  

The Veteran was provided a VA medical examination on August 4, 2015.  The diagnosis was listed as chronic adjustment disorder with depressed mood.  The examiner noted that based on review of records, prior C&P and current interview, it appeared as though severity of depression worsened over the past year due to numerous medical complications relating to his hip, back, and leg.  The examiner indicated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran's VA e-folder was reviewed.  It was noted that the Veteran was married to his wife of 43 years, but his relationship was strained because of his condition and her Alzheimer's disease.  He stated that he worried about taking care of her if things got worse.  He stated that he had two sons and his oldest son was murdered in 2011.  His youngest son lived with the Veteran and his wife.  He stated that his relationship with his son was good and that he had been a "god-send."  He stated that his son was very supportive and helpful in assisting him and his wife.  He stated that he had two grandchildren from oldest son but did not see them too much.  He stated that he had a sister, but reported limited family contact at this time.  He stated that he did not have friends and they were "kind of loners."  The Veteran was not currently working and it had been years.  Regarding treatment, he stated that he talked to a counselor a couple of times but not a regular basis.  Records reviewed showed that he was prescribed Mirtazapine for depression.  The examiner noted that the Veteran had symptoms of depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

Objectively, on examination in August 2015, the Veteran was oriented, although his cognitive functioning was not formally assessed.  He was dressed casually and appropriately.  Speech was normal for rate and volume and responses were logical and coherent and relevant to questions asked.  His observed affect was flat.  He described his mood as "pretty down" and stated that he tended to feel "helpless, useless, irritable and moody."  He stated that he had a lack of interest in things, gets bored easily with things he may try to do.  He stated that he gets tired easily and it was harder to walk.  He said his sleep was "crappy" and it had been that way because of his back or the depression.  He reported that his concentration had been adequate.  He stated that he can lose concentration at times due to his back starting to hurt.  He denied any crying episodes and denied feelings of worthlessness, but state that he felt helpless now because of so many situations that were out of his control and hard for him to deal with that.  He stated that he had many recent health issues and his son's murder in 2011 and his wife's diagnosis of Alzheimer's disease.  He reported that his energy level was low and denied manic and panic episodes.  He stated that his medication was helping with any panic episodes.  He denied anxiety such as general worry or physiological arousal, and stated that he was more down and depressed.  He stated that he cannot walk around big crowds of people.  He stated that he did not go to anything and many things had been taken away from him that he used to enjoy doing and it limits what he can enjoy, which is depressing.  He related all that to his chronic back pain and significantly increased difficulties in mobility.  He denied phobic avoidances or OCD behaviors.  He denied AH/VH, delusional or paranoid ideation.  

In consideration of all of the evidence of record, including the Veteran's reported symptoms and objective clinical findings, the Board finds that the Veteran's chronic adjustment disorder with depressed mood warrants an initial rating of 50 percent, but no higher, throughout the rating period on appeal prior to August 4, 2015.

As described above, in order to warrant a higher rating of 50 percent, there must be demonstration of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  While the May 2014 VA examiner stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, the May 2014 VA examination report included symptoms of disturbances of motivation and mood, very limited social activities, and reduced affect.  Accordingly, the Board finds that the Veteran's disability warrants an initial rating of 50 percent prior to August 4, 2015.

However, the symptomatology associated with the Veteran's chronic adjustment disorder with depressed mood does not more closely approximate the criteria required for a 70 percent rating prior to August 4, 2015. 

The evidence does not demonstrate that the Veteran's manifestations are productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this case, the Veteran may have difficulty in adapting to stressful circumstances and has impaired impulse control (such as unprovoked irritability with periods of violence).  Concerning depression, it has not been shown to affect his ability to function independently.  During the May 2014 VA examination report, the Veteran reported that he had to watch and care for his wife due to her diagnosis of Alzheimer's disease.  While the Veteran has social impairment, he does not have an inability to establish and maintain effective relationships.  Again, he remains married and he reported a good relationship with his son.  While the Veteran is retired, the May 2014 VA examiner described the Veteran's occupational impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. In consideration of all of the manifestations, the Board finds that a higher initial rating of 70 percent is not warranted prior to August 4, 2015, because the Veteran's chronic adjustment disorder is not comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Finally, the Veteran is not entitled to a 100 percent rating prior to August 4, 2015.  In this regard, the Veteran does not allege, nor does the evidence demonstrate total occupational and social impairment as a result of his service-connected chronic adjustment disorder with depressed mood.  The Veteran's disability has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  As the record does not reflect total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

Prior to August 4, 2015, the Veteran was assigned a GAF score of 62, indicating some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Such a score is consistent with the Veteran's assigned rating of 50 percent.  Further, a GAF score is only one component of a Veteran's disability picture.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are more consistent with a rating of 50 percent and no higher.

Effective August 4, 2015, the Veteran's chronic adjustment disorder was assigned a 70 percent rating.  The Board finds that the Veteran is not entitled to a 100 percent rating.  In this regard, the Veteran does not allege, nor does the evidence demonstrate total occupational and social impairment as a result of his service-connected chronic adjustment disorder with depressed mood.  The Veteran's disability has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  On mental status examinations, the Veteran has been found to be logical in his thought processes and coherent in communication.  While he is shown to be depressed, there has been no demonstration of persistent danger of hurting self or others, he has been shown to be oriented to time and place, and has maintained a marital relationship of over 40 years.  The Board observes that the August 2015 VA examiner stated that the Veteran had an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  However, the examiner stated that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  Further, the Veteran denied any hallucinations or delusional or paranoid ideation.  While he stated that he was a loner, he lives with his son and his wife and described a good relationship with his son.  On examination in August 2015, his speech was normal for rate and volume and responses were logical and coherent and relevant to questions asked.  As the evidence does not reflect total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

In this case, there is no identifiable period during the appeal in which a higher rating, other than the staged rating assigned effective August 4, 2015, would be warranted.  Staged ratings are not appropriate, other than the staged rating assigned effective August 4, 2015.  See Fenderson, supra.  The Board finds that a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected chronic adjustment disorder with depressed mood is inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested a higher rating.  The rating criteria allow for a disability rating in excess of 50 percent prior to August 4, 2015 and in excess of 70 percent from August 4, 2015, but, as detailed above, the Veteran's disability does not meet the criteria for a higher rating during either period.  38 C.F.R. § 4.130.  Further, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria specifically allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's chronic adjustment disorder with depressed mood and referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  See Thun, supra.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. § 4.16.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extra-schedular basis to the Director, Compensation Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

Effective August 4, 2015, the Veteran's chronic adjustment disorder is rated as 70 percent disabling, and the Veteran's only other service-connected disability, wedge compression fracture, T12 with disc space narrowing at T11-T12 and T12-L1 and intervertebral disc syndrome status post spinal fusion L1-L2, L2-L3, thoracolumbar spine, is rated as 20 percent disabling.   On August 4, 2015, the Veteran's service-connected disabilities satisfy the percentage standards for a TDIU.  38 C.F.R. § 4.16(a).

After reviewing all the evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities render him unemployable.

A September 2014 opinion, authored by Dr. S, noted that he had been asked to review the Veteran's case to determine his ability to work in spite of his service-connected problems.  The claims folder was reviewed.  Dr. S noted that the Veteran was service connected for chronic adjustment disorder and spine problems.  Dr. S also interviewed the Veteran on September 11, 2014.  It was noted that the Veteran was provided a VA examination in July 2012 wherein pertinent part, it was noted that the Veteran could only stand for 20 minutes at one time and would not be a likely candidate for any active employment.  However, with frequent breaks, the VA examiner noted that the Veteran would be able to successfully carry on sedentary employment.  The report also stated that the Veteran had incapacitating episodes which lasted less than one week during the past 12 months.  The Veteran reported that he now spent half of his day in a recliner for pain relief.  Dr. S noted that sitting or standing did not provide relief of pressure on the spine and the need to recline frequently is consistent with his C&P exam, medical records, and diagnosing test.  The claims folder also contained a mental health C&P exam dated May 23, 2014.  In the report, it was noted that the Veteran had impaired impulse control, disturbances of motivation and mood and intermittent periods of inability to perform occupational tasks due to his service-connected depression.  Dr. S also noted that the Veteran's concentration was impaired from his poor sleep as a result of his back pain.  The C&P exam noted sleep problems related to back pain and that his back pain was frequently so bad it decreased his concentration.  Dr. S stated that when you added up the combined effects of the Veteran's mental and physical problems, the amount of time he would miss from work, the extra breaks he would need, the side effects of oxycodone, and the decreased concentration from pain and sleepiness, it was very clear that the Veteran was not capable of employment.  

A Vocational consultant, Dr. B, provided an opinion dated in September 2014.  Dr. B noted that the claims folder was reviewed.  She noted that the Veteran had not worked full-time since 2000 and was receiving Social Security retirement.  She noted the findings in the July 2012 VA medical examination report and noted that the condition impacted his ability to work including that he was only able to lift 25 pounds maybe 5 times a day, can only walk 1/2 mile in a full day, sit up to 3 hours, and could only stand 20 minutes at one time.  In a May 2014 mental disorders C&P exam, it was noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  It was noted that the Veteran had disturbances of motivation and mood and impaired impulse control and sleep impairment.  Dr. B. stated that the Veteran would likely exceed the acceptable attendances in employment.  She explained that the Veteran had a combination of physical and emotional conditions which interacted in terms of severity level.  The major area of limitation appeared to be mental and physical activity involved in sustaining work, which is extremely limiting for this Veteran.  Dr. B opined that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected chronic adjustment disorder, and wedge compression fracture, and that the record supports this finding as far back as the date of filing.   

In light of the descriptions of the Veteran's symptoms and severe limitations associated with his service-connected disabilities, and the positive opinions as noted above, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted effective August 4, 2015.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The issue of entitlement to a TDIU prior to August 4, 2015 is remanded for additional development.  


ORDER

Entitlement to an effective date earlier than May 2, 2012 for the award of service connection for chronic adjustment disorder with depressed mood is denied.

Entitlement to an initial rating of 50 percent, but no higher, for chronic adjustment disorder with depressed mood, prior to August 4, 2015, is granted.  

Entitlement to an initial rating in excess of 70 percent for chronic adjustment disorder with depressed mood, from August 4, 2015, is denied.    

Entitlement to a TDIU effective August 4, 2015 is granted.  


REMAND

In April 2015, the Board remanded the issue of entitlement to a TDIU for additional development, to include a VA examination.  The Veteran was provided a VA examination in August 2015 with respect to his spine disability; however, the VA examiner did not address the reports from Dr. H. S. and Dr. S.B. as requested by the remand.  The VA examiner stated that the reports were not associated with the claims folder; however, the Board has located the reports in the claims folder.  The issue of entitlement to a TDIU prior to August 4, 2015, to include on an extra-schedular basis, must be remanded to comply with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the August 2015 VA examiner or another suitably qualified examiner to address the Veteran's claim of entitlement to a TDIU prior to August 4, 2015.  

The examiner must address the extent of occupational functional impairment due to the Veteran's service-connected psychiatric and spine disabilities, considered in combination, prior to August 4, 2015.  Specifically, the examiner must opine whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, precluded substantially gainful employment at any time prior to August 4, 2015.  38 C.F.R. § 4.10.  Rationale must be provided for the opinion expressed.  In rendering the requested opinion and rationale, the examiner must address the reports of record from Dr. H.S. and Dr. S.B. dated in September 2014.  

2.  After completing the above requested development, and any other development deemed necessary, readjudicate the issue on appeal.  If the RO determines that the Veteran was unemployable at any time prior to August 4, 2015 AND the schedular criteria of 38 C.F.R. § 4.16(a) are not met prior to August 4, 2015, forward the TDIU claim to the Director of Compensation Service for extra-schedular consideration.  Provide a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  
If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


